NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT



ROBERT WEGMANN,                       )
                                      )
             Appellant,               )
                                      )
v.                                    )    Case No. 2D17-2030
                                      )
ALLSTATE PROPERTY &                   )
CASUALTY INSURANCE                    )
COMPANY,                              )
                                      )
             Appellee.                )
                                      )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for
Manatee County; Gilbert A. Smith,
Jr., Judge.

Victor Kline of Greenspoon Marder,
P.A., Orlando; David A. Spain and
Hans Kennon of Morgan & Morgan,
P.A., Orlando, for Appellant.

Kevin D. Franz and Kansas R.
Gooden of Boyd & Jenerette, P.A.,
Coconut Creek and Jacksonville, for
Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.